Citation Nr: 1814662	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  15-17 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus type 2, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for diabetic peripheral neuropathy of the right lower extremity, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for diabetic peripheral neuropathy of the left lower extremity, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Additional pertinent VA treatment records were submitted into the record by VA following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the May 2015 Statement of the Case (SOC).  To date, these records have not been reviewed by the AOJ, and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issues.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2017).

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the AOJ last associated with the Veteran's claims file records of his VA treatment in July 2017.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Additionally, the Veteran was last afforded VA examinations to determine the current severity of the service-connected disabilities on appeal in November 2013.  Since that time, the Veteran submitted statements in December 2013 and December 2014, indicating that these service-connected disabilities severely limited his walking and standing.  Recent VA treatment records dated in March 2017 also document that the Veteran's peripheral neuropathy of the right lower extremity was found to be moderately severe by a VA physician.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the Board finds that updated VA examinations are necessary to assess the current severity of the service-connected diabetes mellitus type 2 and diabetic peripheral neuropathy of the bilateral lower extremities.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since July 2017, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected Type II diabetes mellitus and all associated complications.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected Type II diabetes mellitus should be reported in detail.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected diabetic peripheral neuropathy of the bilateral lower extremities.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the diabetic peripheral neuropathy of the bilateral lower extremities should be reported in detail.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




